HOOD, Chief Judge
(dissenting).
In my view the essential and uncontra-dicted facts of this case are these. Fisher, engaged in the real estate business, was a client of Sinrod and Tash, a partnership of certified public accountants. Through the partners Fisher became interested in a newly-formed corporation and invested $5,000 in it. The corporation was not successful and Fisher made claim that he was led to invest because of some misrepresentation by Tash. Tash denied making any misrepresentation and he and Sinrod disclaimed any responsibility for Fisher’s loss; but, according to Tash’s testimony, they orally agreed to reimburse Fisher because of long standing relationship. Fisher continuously pressed for an agreement in writing and eventually he received the agreement quoted in the majority opinion. Sinrod testified he did not know of this agreement until the day after it was written, but he took no steps to repudiate it. Fisher wrote a number of letters asking payment in accordance with the agreement, and it was not until over two years later that Sinrod and Tash attempted to repudiate their agreement.
On the foregoing facts it appears to me that this is a case of a disputed claim, an offer to settle, and an acceptance of the offer, constituting a valid and binding agreement of compromise and settlement. The validity of the compromise does not depend upon the validity of the claim.1
I do not understand the law to be, as the majority implies, that there can be no valid compromise of a claim unless the claim is accompanied by an expressed threat to sue; nor do I think that the incentive for agreeing to settle a claim is material. Sinrod and Tash are experienced business men. Not only are they certified public accountants, they are also lawyers. A claim was made against them and for reasons satisfactory to them they agreed to settle the claim by payment of a specified sum of money. I think they should be held to their agreement, and I therefore dissent.

. Rommel v. West American Insurance Company, D.C.Mun.App., 158 A.2d 683; Saunders System Washington Co. v. Kuffner, D.C.Mun.App., 75 A.2d 136.